Citation Nr: 1234814	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  08-31 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for chronic obstructive pulmonary disease. 

2.  Entitlement to a compensable disability rating for service-connected glomerulonephritis.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and E. B. 

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011). 

The Veteran performed active military service from July 1946 to April 1949 and from September 1950 to February 1952.

This matter arises to the Board of Veterans' Appeals (hereinafter: the Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied service connection for chronic obstructive pulmonary disease (hereinafter: COPD) and denied compensable ratings for pneumonia residuals and glomerulonephritis.

In August 2011, the Board granted service connection for COPD and then remanded the two increased rating claims for examinations.  In September 2011, VA's Appeals Management Center (hereinafter: AMC) assigned an initial 10 percent rating for COPD effective December 28, 2004.  In a July 2012 rating decision, the AMC re-characterized the service-connected respiratory disability as residuals of lobar pneumonia with COPD and assigned a 30 percent schedular rating effective December 28, 2004.  The Veteran seeks a rating higher than 30 percent for his respiratory disability.  Because the respiratory disability has recently been re-characterized to include COPD and an initial 30 percent rating has been assigned for COPD, the Board had re-characterized the issue as entitlement to an initial rating higher than 30 percent for COPD.   

The United States Court of Appeals for Veterans Claims (Court) determined that where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran's examining VA physician has determined that the service-connected respiratory disability would preclude any form of employment.  The Board has therefore added a TDIU claim to page 1.  Further development is needed to properly adjudicate the TDIU claim.

Entitlement to a compensable disability rating for service-connected glomerulonephritis and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected respiratory disability has been manifested throughout the appeal period by an FEV-1 no worse than 40 to 55 percent predicted, and; an FEV-1/FVC ratio no worse than 40 to 55 percent.  


CONCLUSION OF LAW

The criteria for an initial 60 percent schedular rating for COPD are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp.2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.96, 4.97, Diagnostic Codes 6601, 6604 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board remanded the case for development in August 2011.  Where remand orders of the Board are not accomplished, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, VA's AMC has accomplished the requested actions.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, adequate notice of the effective date provisions was not timely provided.  This created a timing error, which has since been cured, as explained below.

Regarding the claim for a higher initial rating for COPD, the notice of disagreement as to the initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103 (a).  See 38 C.F.R. § 3.159 (b) (3) (2011).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these circumstances, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished in a supplemental statement of the case (SSOC).  

The June 2012 SSOC provided the claimant with the relevant rating criteria for COPD.  The claimant was informed of the evidence needed to achieve the next-higher schedular rating, and also to obtain even higher ratings.  In August 2011, VA's AMC sent a notice letter to the claimant.  Page 5 of that notice letter sets forth the effective date provisions pertinent to the claim.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.  Any timing error with respect to giving the claimant notice of the effective date provisions regarding his claims has been cured by the August 2011 Board remand, the August 2011 notice letter, and the June 2012 SSOC.  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private medical reports.  The claimant was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  The claimant was afforded VA medical examinations.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has also held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Higher Initial Rating for COPD

Service-connected bronchiectasis with COPD has been rated 30 percent disabling for the entire appeal period under Diagnostic Code 6699-6601.  Under Diagnostic Code 6601, a 30 percent disability rating is warranted for bronchiectasis where there is evidence of incapacitating episodes of infection two to four weeks total duration per year, or; daily productive cough with sputum that is at times purulent or blood tinged and that requires (lasting four to six weeks) antibiotic usage more than twice a year.  A 60 percent disability rating is warranted where there is evidence of incapacitating episodes of infection of four to six weeks total duration per year or near constant findings or cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis requiring antibiotic usage almost continuously.  Under Diagnostic Code 6601, a 100 percent disability rating is warranted where there is evidence of incapacitating episodes of infection of at least six weeks total duration per year.  38 C.F.R. § 4.97, Diagnostic Code 6601 (2011).  Incapacitating episodes of bronchiectasis are not shown during the appeal period.  

Diagnostic Code 6601 also contains a proviso that the respiratory disorder may be rated according to pulmonary impairment under Diagnostic Code 6600, chronic bronchitis.  Rather than giving consideration to Diagnostic Code 6600, however, because COPD was recently added to the service-connected respiratory disability, it is appropriate to consider a rating under Diagnostic Code 6604.  

Under Diagnostic Code 6604, a 10 percent rating is warranted for COPD if the following pulmonary functions are demonstrated: a forced expiratory volume in one second (FEV-1) of 71 to 80 percent predicted, or; an FEV-1 to forced vital capacity (FVC) ratio of 71 to 80 percent, or; a diffusion capacity of carbon monoxide, single breath (DLCO (SB)) of 66 to 80 percent predicted.  

A 30 percent rating is warranted for COPD if the following are demonstrated: an FEV-1 of 56 to 70 percent predicted, or; an FEV-1/FVC ratio of 56 to 70 percent or; a DLCO (SB) of 56 to 65 percent predicted.  

A 60 percent rating is warranted for COPD if the following are demonstrated: a FEV-1 of 40 to 55 percent predicted, or; a FEV-1/FVC ratio of 40 to 55 percent, or; a DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  

The maximum 100 percent rating is warranted for COPD for the following: an FEV-1 of less than 40 percent of predicted value or; a FEV-1/FVC ratio of less than 40 percent, or; a DLCO (SB) of less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; if outpatient oxygen therapy is required.  38 C.F.R. § 4.97, Diagnostic Code 6604 (2011).  At no time during the appeal period has any manifestation warranting a 100 percent schedular rating been shown.  

38 C.F.R. § 4.96 contains additional guidance for rating respiratory conditions that should be mentioned.  Rating coexisting conditions: Ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, ratings under diagnostic codes 6819 and 6820 will not be combined with each other or with diagnostic codes 6600 through 6817 or 6822 through 6847.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a) (2011).

According to a November 2004 VA pulmonary function test, the FEV-1 value was 57 percent of predicted value.  The FEV-1/FVC ratio was 40 percent.  DLCO (SB) value was not supplied, nor was maximum exercise capacity.  There was no mention of cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode of acute respiratory failure, or; any requirement for outpatient oxygen therapy.  The pulmonologist noted that the pulmonary function test showed moderate to severe obstructive defect.

A May 2005 VA out-patient treatment report reflects that shortness of breath was well-controlled with Serevent(r) and did not require an albuterol inhaler.  The Veteran worked in his garden three hours per day.  Although the May 2005 report notes that the Veteran did not require an albuterol inhaler, a November 2005 report states that the Veteran was using an albuterol inhaler as needed.  A September 2006 report notes that the Veteran used two inhalers: levalbuterol and salmeterol [Serevent(r)].  Another September 2006 report notes continued shortness of breath and coughing. 

According to an August 2005 VA compensation examination, performed by QTC, the pre-bronchodilation FEV-1 value was 59 percent of predicted value.  The FEV-1/FVC ratio, expressed in percent, was not given, nor was the DLCO (SB) value, nor was maximum exercise capacity.  The post-bronchodilation FVC was 77 percent of predicted value.  The post-bronchodilation FEV-1 value was 77 percent of predicted value.  The post-bronchodilation FEV-1/FVC ratio, expressed in percent, was 64 percent.  The post-bronchodilation DLCO (SB) and maximum exercise capacity were not offered.  There was no mention of cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode of acute respiratory failure, or; any requirement for outpatient oxygen therapy.  

In December 2008, a VA pulmonologist wrote a letter to a Veterans Service Center Manager.  In the letter, the VA pulmonologist explained that service-connection is in effect for bronchiectasis [bronchiectasis is chronic dilation of the bronchi marked by fetid breath and paroxysmal coughing, with the expectoration of muco-purulent matter, Dorland's Illustrated Medical Dictionary 230 (28th ed. 1994)].  In the letter, the VA pulmonologist noted that on examination in December2008, the symptoms included dyspnea on mild exertion, early morning cough productive of clear sputum, walking endurance limited to 50 to 75 yards, considerable shortness of breath upon lifting objects weighing several pounds, and limited stair climbing.  

The December 2008 VA spirometry reflects that FVC was 87 percent; FEV-1 was 77 percent; and, the FEV-1/FVC ratio was 64 percent.  

According to a September 2011 VA pulmonary compensation examination report, the service-connected respiratory disability required no corticosteroid treatment, but did require daily oral bronchodilators and antibiotics.  The examiner noted the presence of bronchiectasis and a productive cough daily with purulent sputum at times.  There had been two acute infections requiring prolonged courses of antibiotics lasting four to six weeks in the recent 12 months, but bronchiectasis had not caused an incapacitating episode.

The September 2011 VA spirometry report showed a predicted pre-bronchodilator FEV-1 value of 56 percent.  The FVC was 74 percent of predicted.  The FEV-1/FVC ratio was 53 percent.  The DLCO (SB) value was 70 percent of predicted value.  A second test yielded slight higher values, but no DLCO value was reported.  Thus, that second test will not be used, as it is incomplete.  The pulmonologist reported that the reported FEV-1 value most accurately reflects current pulmonary function.  No post-bronchodilator values were reported.  The pulmonologist failed to report why post-bronchodilation spirometry was not reported.  

The pulmonologist also reported that while the Veteran has been retired from working since 1993, his respiratory disability would preclude working.  In response to a specific REMAND question, the pulmonologist also explained that bronchiectasis and COPD share the same symptomatology; therefore, it would be speculative to distinguish these on a symptom basis.  

A September 2011 spirometry report from University Hospital reflects an FEV-1 of 78 percent of predicted; an FVC of 110 percent of predicted; and, an FEV-1/FVC ratio of 44 percent.  Diffusion capacity was well-preserved at 89 percent of predicted.  The impression was mild obstruction with some hyperinflation, compared to 2008.  

In an October 2012-dated letter, thought to be erroneously dated, as it was received in October 2011, the Veteran's treating VA physician reported that the Veteran has severe obstructive lung disease.  In July 2012, the Veteran's treating VA physician argued that the September 2011 spirometry results more nearly approximate the criteria of a 60 percent rating.  

The above facts reflect that the service-connected respiratory disability has fluctuated in severity with bouts of acute infections requiring antibiotics from time to time.  Given the lengthy appeal period, it therefore is expected that the pulmonary function tests produce varying results.  The Board must reconcile the variances in spirometry results into a consistent picture that accurately represents all elements of the disability.  38 C.F.R. § 4.2.  "It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the rating may accurately reflect the elements of disability present."  

Reconciling the spirometry reports into a consistent picture, the service-connected respiratory disability has been manifested throughout the appeal period by an FEV-1 no worse than 40 to 55 percent predicted, and; an FEV-1/FVC ratio no worse than 40 to 55 percent.  The November 2004 spirometry report is the earliest spirometry during the appeal period.  That report reflects that the FEV-1/FVC ratio was only 40 percent.  This is consistent with a 60 percent schedular rating.  While the August 2005 and December 2008 spirometry support a 30 percent rating, the September 2011 VA spirometry again meets the 60 percent schedular criteria and a private September 2011 spirometry meets the 60 percent schedular criteria, based on FEV-1/FVC ratios that fall between the 40 and 55 percent guidelines. 

The medical opinions of record are persuasive, as they are based on accurate facts and are supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The lay statements concerning the severity of the respiratory disability must also be accorded weight.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional.  In this case, the lay evidence supports a medical opinion offered by the Veteran's treating VA physician.  Thus, the lay evidence must be accorded some weight. 

The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors an initial 60 percent schedular rating for COPD.  The appeal must therefore be granted.

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Because the record raises the issue of TDIU, that, and any remaining extra-schedular consideration, is addressed in the REMAND portion of the decision.  


ORDER

An initial 60 percent schedular rating for COPD is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits. 



REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

Compensable Rating for Glomerulonephritis

An August 2003 VA compensation examination report reflects that although the Veteran was unaware of any current glomerulonephritis symptom, the examiner noted that impotency or an erectile dysfunction began in 1998.  With respect to any residuals of glomerulonephritis, the examiner added, "There is no functional impairment other than the impotency as mentioned.  This suggests that glomerulonephritis is responsible for sexual impotency.  However, at best, the opinion is ambiguous.  Thus, clarification is necessary.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In May 2011, the Veteran testified before the undersigned Veterans Law Judge that his urinary leakage and frequency and a history of kidney stones are connected to his glomerulonephritis.  

According to a September 2011 VA nephritis compensation examination report, the historic diagnoses were glomerulonephritis and nephrolithiasis.  A kidney stone had passed in the 1970s with no recurrence.  There was no current kidney-related symptom and no renal dysfunction; although a September 2011 ultrasound detected a right upper-kidney cyst.  

Although the September 2011 VA examiner has determined that there has been no kidney stone during the current appeal period, the Veteran's recent testimony that his service-connected glomerulonephritis causes urinary leakage has not been addressed by a medical professional.  Therefore, the September 2011 VA examination report must be returned to the examining physician for an addendum addressing the likelihood that glomerulonephritis has caused or aggravated any urinary incontinence or leakage. 

TDIU

In September 2011, a VA pulmonologist examined the Veteran and reported that while the Veteran has been retired from working since 1993, his service-connected respiratory disability precludes any work.  

As mentioned in the introduction, in Rice, the Court determined that where, as here, the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  

TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  With consideration of the grant of benefits herein, the Veteran meets the schedular criteria for TDIU.  In this case, the TDIU claim has not been developed for Board review and is remanded in accordance with the Court's holding in Rice, supra.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

Accordingly, this case is remanded to the AMC or RO for the following action:

1.  The September 2011 VA compensation examination report must be returned to the examining physician for an addendum addressing the likelihood that glomerulonephritis has caused or aggravated any urinary incontinence or leakage.  If that examiner is not available, a suitable substitute may be used.  The claims file and a copy of this remand must be made available to the examining physician for review.  

The examiner should review the claims file and note that review in the examination report.  The examiner should answer the following two questions:

(a) Is it at least as likely as not (50 percent or greater possibility) that any urinary leakage or incontinence was caused by glomerulonephritis?

If the answer above is "no" then (b) is it at least as likely as not that any urinary leakage or incontinence was aggravated by glomerulonephritis? 

The examining physician must set forth a rationale underlying any conclusion drawn or opinion expressed in a legible report.  The Veteran may be re-examined for this purpose, if necessary.  

2.  The AMC or RO should undertake any additional development suggested by the physician's opinion.  After ensuring that all requested development has been completed to the extent possible, the AMC or RO should review the issue of a compensable rating for glomerulonephritis.  

3.  The AMC or RO should then develop the TDIU claim as necessary, including forwarding a VA Form 21-8940 to the Veteran.  If further examination proves necessary, all indicated tests and studies should be conducted and all findings described in detail.  The claims file must be made available to the examiner for review and the examination report should reflect that such review was accomplished.  The examiner should address whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's service connected disabilities preclude securing or following a substantially gainful occupation, considering his education and occupational experience but without consideration of her/his age.  A rationale for any opinion offered should be given.  

4.  Following the above, the AMC or RO should review all the relevant evidence and adjudicate the TDIU claim.  If the benefit is not granted, the AMC or RO should submit it to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with § 3.321 (b).  

5.  Following the above, if the desired benefits are not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If an examination is scheduled, failure to report for a scheduled examination, without good cause, may have adverse consequences on the claim.  38 C.F.R. § 3.655(b) (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


